FILED
                            NOT FOR PUBLICATION                             MAY 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30236

               Plaintiff - Appellee,             D.C. No. 1:10-cr-00082-RFC

  v.
                                                 MEMORANDUM *
PHILIP JEFF GLEN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Richard F. Cebull, Chief Judge, Presiding

                                                       **
                              Submitted May 15, 2012

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Philip Jeff Glen appeals from the 90-month sentence and lifetime term of

supervised release imposed following his guilty-plea conviction for distribution

and receipt of child pornography, in violation of 18 U.S.C. § 2252A(a)(2). We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Glen contends that his below-Guidelines sentence is substantively

unreasonable in light of the alleged deficiencies in U.S.S.G. § 2G2.2 and the 18

U.S.C. § 3553(a) sentencing factors. The record reflects that Glen’s sentence is

substantively reasonable in light of the totality of the circumstances and the section

3553(a) sentencing factors. See Gall v. United States, 552 U.S. 38, 51 (2007).

      Glen also contends that the lifetime term of supervised release is

substantively unreasonable. In light of the totality of the circumstances and the

section 3553(a) sentencing factors, the lifetime term of supervised release is not

substantively unreasonable. See United States v. Apodaca, 641 F.3d 1077, 1082-

84 (9th Cir. 2011).

      AFFIRMED.




                                           2                                    11-30236